                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:08-CR-64 JCM (GWF)
                 8                                            Plaintiff(s),                AMENDED ORDER
                 9             v.
               10     STEVEN GRIMM, et al.,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of USA v. Grimm et al, case number 2:08-cr-0064-
               14     JCM-GWF.
               15             On September 28, 2018, petitioner Eve Mazzarella filed a motion to vacate, set aside, or
               16     correct sentence under 28 U.S.C. § 2255. (ECF No. 700). The government has not filed a
               17     response.
               18             Briefing shall proceed as follows: the government has fourteen (14) days from the date of
               19     this order to file a response. Thereafter, petitioner has seven (7) days to file a reply.
               20             Accordingly,
               21             IT IS HEREBY ORDERED that the government shall file a response to petitioner’s motion
               22     to vacate, set aside, or correct sentence under 28 U.S.C. § 2255 (ECF No. 700) no later than
               23     fourteen (14) days from the date of this order. Petitioner shall file a reply within seven (7) days
               24     thereafter.
               25             DATED November 13, 2018.
               26
                                                                     __________________________________________
               27                                                    UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
